Third District Court of Appeal
                                State of Florida

                           Opinion filed July 20, 2022.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                               No. 3D21-864
                        Lower Tribunal No. 18-23404
                           ________________

                          Caner Turgut Akgok,
                                   Appellant,

                                      vs.

                        Luis Villani, M.D., et al.,
                                  Appellees.


     An Appeal from the Circuit Court for Miami-Dade County, Gina
Beovides, Judge.

     Bartenhagen Law, PLLC, and Erik P. Bartenhagen (Ft. Lauderdale);
Yeboah Law Group, PA, Samuel Yeboah, and Nathan Saunders (Ft.
Lauderdale), for appellant.

      Burt E. Redlus, P.A., and Burt E. Redlus; Law Office of John D. Kelner,
and John D. Kelner (Davie); Wicker, Smith, O'Hara, McCoy & Ford, P.A.,
Leslie A. McCormick, and Jessica L. Gross, for appellees.

Before FERNANDEZ, C.J., and HENDON, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.